 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT W. NEAL,                                    No. 2: 18-cv-1259 KJM KJN P
12                       Plaintiff,
13              v.                                       ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17           Plaintiff is a former state prisoner, proceeding without counsel, with a civil rights action

18   pursuant to 42 U.S.C. § 1983. On January 29, 2019, the court issued an order in this action.

19   (ECF No. 21.) The postal service was unable to serve this order on plaintiff. Accordingly, on

20   February 13, 2019, the undersigned recommended that this action be dismissed for plaintiff’s

21   failure to inform the court of any address change, as required by Local Rule 183(b). (ECF No.

22   22.) The postal service was unable to serve the February 13, 2019 findings and recommendations

23   on plaintiff.

24           On March 8, 2019, plaintiff filed a notice of change of address. Because it appears that

25   plaintiff intends to prosecute this action, the February 13, 2019 findings and recommendations are

26   vacated.

27           Accordingly, IT IS HEREBY ORDERED that:

28           1. The February 13, 2019 findings and recommendations (ECF No. 22) are vacated;
                                                        1
 1         2. The Clerk of the Court is directed to re-serve plaintiff with the January 29, 2019 order

 2   (ECF No. 21.)

 3   Dated: March 13, 2019

 4

 5

 6

 7
     Neal1259.vac
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
